Title: From George Washington to Major General John Sullivan, 1 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir.
            Head Quarters White plains 1st Septr 1778.
          
          I have not received any letter from you since the 23d Ulto which I attribute to some mishap of the messengers with whom
            they were sent. I was anxious to learn the determination and designs of the council of
            officers, that so I might be prepared for eventual measures—The success or misfortune of
            your army will have great influence in directing the movements and fortune of this.
          The disagreement between the army under your command and the fleet has given me very
            singular uneasiness. The Continent at large is concerned in our cordiality, and it
            should be kept up by all possible means that are consistent with our honor and policy.
            First impressions, you know, are generally longest remembered, and will serve to fix in
            a great degree our national character among the French. In our conduct  towards them we should remember that they are a people old in war, very strict in
            military etiquette, and apt to take fire when others scarcely seem warmed. Permit me to
            reco⟨mmend⟩ in the most particular manner, ⟨ the ⟩ cultivation of harmony and go⟨od⟩
            agreement, and your endeavours to ⟨des⟩troy that ill humour which may ⟨have⟩ got into
            the officers. It is of the greatest importance, also that the minds of the soldiers and
            the people should know nothing of the misunderstanding, or if it has reached them that
            ways may be used to stop its progress and prevent its effects.
          I have received from Congress the inclosed by which you will perceive their opinion
            with regard to keeping secret the protest of the General Officers I need add nothing on
            this subject.
          I have one thing however more to say—I make no doubt but you will do all in your power
            to forward the repairs of the french fleet, and in rendering it fit for service, by your
            recommendations for that purpose to those who can be immediately instrumental. I am Dr
            Sir your most Obt hble servt
          
            Go: Washington
          
        